Citation Nr: 1527395	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as acid reflux).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hearing loss (to include vertigo, headaches, and dizziness).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to May 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied service connexon for tinnitus, depression, GERD, left leg varicose veins, hypertension, hearing loss (including vertigo, headaches, and dizziness), and non-service-connected pension.  

The Veteran specifically limited his June 2011 substantive appeal only to his claims for service connection for depression, tinnitus, GERD, hypertension, hearing loss (including vertigo, headaches, and dizziness), and non-service-connected pension.

A December 2014 rating decision granted entitlement to non-service-connected pension.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for non-service-connected pension.

In March 2015, the Veteran submitted relevant private treatment records (audiograms), dated from 1994 to 2002, without a waiver of initial RO review.  Given that this decision grants his claims for service connection for bilateral hearing loss and tinnitus, he is not harmed by the Board's consideration of these records and no further action is warranted regarding this new evidence.  See 38 C.F.R. § 20.1304 (c) (2014).

The issues of entitlement to service connection for hypertension, GERD, depression, and a disorder manifested by vertigo, headaches, and dizziness, are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus were incurred during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran asserts that he was exposed to acoustic trauma in service, including from a M-80 firecracker after which he experienced severe hearing loss and tinnitus for three or four days.  See Veteran's May 2010 and February 2011 statements.  He did not seek medical treatment at the time.  His hearing and tinnitus worsened since that time and, in 1995, he was advised that he was "border-line" for hearing aids.  The Veteran also had a history of dizziness and recently experienced severe vertigo.


Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss as a disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Facts and Analysis

The record shows current hearing loss as defined in 38 C.F.R. § 3.385 and tinnitus.  See August 2010 VA examination report. 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury.

The Veteran's service treatment records do not discuss hearing loss.  When examined for enlistment in January 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
-
35
LEFT
15
10
15
-
35

The Veteran was found qualified for induction/enlistment into active service.

A February 19, 1975 clinical record reflects the Veteran's complaints of right ear pain for three days.  On examination, his tympanic membrane was infected as fluid appeared congested behind the tympanic membrane.  He was referred for further evaluation.

A May 1975 administrative service examination report shows that pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
40
LEFT
15
10
20
25
35

The hearing tests did not include word recognition scores.

According to a February 2011 VA head/neck surgery record, the Veteran had experienced vertigo and hearing loss since 1985.  

Private audiograms, dated from August 1994 to January 2010, do not include pure tone thresholds in decibels, but appear to show bilateral hearing loss consistent with VA regulations.

Records from the UCLA Audiology Clinic reveal that, in October 2006, the Veteran reported a history of tinnitus and dizziness since 1989 with a sudden decrease in left ear hearing.  Findings of a November 2006 audiogram suggested tympanic membrane perforation.  In January 2007, the Veteran underwent left tympanoplasty.

According to an August 2008 UCLA Medical Center Neuro Clinic record, the Veteran had a history of left ear problems with a perforated ear drum in December 2001 and a left ear tympanoplasty in January 2007.  The clinical summary notes a history of sensorineural hearing loss, bilaterally, one time associated with a sudden hearing loss with associated problems.

In August 2010, the Veteran underwent VA examination and gave a history of bilateral hearing loss and tinnitus since July 4, 1974, when an M-80 firecracker exploded approximately three feet from him.  He was unable to hear for approximately four days.  His ears rang, particularly the left one, and he had some dizziness.  The conditions subsided.  

The Veteran currently had hearing difficulty and intermittent ringing in the left ear for which he wore hearing aids.  His tinnitus was recurrent and intermittent.  The Veteran reported that his duties in service were as a signal man.  He fired weapons with his right hand and did not use hearing protection.  After service, he worked as a painter, and wore hearing protection, and in computer development without hearing protection.  He used power tools with hearing protection.

Clinical evaluation showed hearing loss consistent with VA regulations.  The diagnoses were bilateral sensorineural hearing loss and tinnitus in the left ear.  The examiner opined that the etiology of the Veteran's tinnitus was at least as likely as not associated with hearing loss.  

After reviewing the Veteran's medical records, the examiner concluded that "[i]t is not possible to speculate as to the reported etiology of [the Veteran's] bilateral hearing loss and tinnitus in the left ear...because there are too many variables to consider.  The Veteran reported that these symptoms occurred on July 4, 1974 after an explosion from an M-80 firecracker.  However, mild hearing loss was noted at 4000 Hertz at the time of enlistment and separation.  Since that time, there has been a perforation in the left ear requiring surgery and episodes of dizziness which could be the cause of hearing loss and tinnitus."

Based on the evidence of record including the credible statements provided by the Veteran, he was exposed to acoustic trauma from an M-80 firecracker that exploded in proximity to him without ear protection.  Shedden v. Principi, 381 F.3d at 1167. His exposure to acoustic trauma in service is conceded.

The August 2010 VA examiner concluded that it was impossible to speculate as to the etiology of the Veteran's bilateral hearing loss and tinnitus, noting that there were "too many variables to consider."  This opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The examiner did not find the Veteran's report of experiencing hearing loss and tinnitus after exposure to acoustic trauma in service incredible, and noted that in-service hearing tests at enlistment and separation showed mild hearing loss at 4000 Hertz.  But, the in-service testing did not include word recognition scores and, hence, did not include all findings needed to determine whether there was hearing loss as defined by VA.  The Veteran's reports of difficulty hearing and tinnitus ever since service are credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

This record establishes an in-service injury and a current disability.  The evidence is in relative equipoise.  With the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss is warranted.  The examiner stated that tinnitus is due to bilateral hearing loss.  Service connection for tinnitus is also warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

The matter of the Veteran's claim for a disorder manifested by headaches, vertigo, and dizziness, is addressed in the remand below.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks service connection for a disorder manifested by dizziness, headaches, and vertigo.  In March 2011, he stated that he had vestibular hypofunction.

A history of vertigo and hearing loss since 1985 is noted in a February 2011 VA head/neck surgery record.

The October 2006 UCLA Audio Clinic record reflects a history of dizziness and tinnitus since 1989.  The August 2008 UCLA Neurology Clinic record indicates that the Veteran had dizziness that dated to 1998.  A left tympanoplasty was performed in January 2007 and a history of eardrum perforation was noted in December 2001.

According to an April 2011 VA otolaryngology note, the Veteran had long standing bilateral hearing loss and vertigo.  Results of an electronystagmogram (ENG) showed bilateral vestibular lesion.  The Veteran was seen at UCLA for tympanic membrane perforation status post tympanoplasty in 2006.  The diagnosis was vertiginous migraines for which he took prescribed medication.  

An April 2011 VA vestibular rehabilitation record indicates that the Veteran reported vertiginous episodes that started in at least 1985.

Here, an opinion is needed to determine the etiology of the Veteran's disorder manifested by headaches, dizziness, and vertigo.

There appear to be additional VA medical records not currently associated with the claims file.  The April 2011 statement of the case reflects the RO's review of medical records from the VA medical center (VAMC) in West Los Angeles dated to April 2011.  However, the December 2014 rating decision shows that the RO considered VAMC medical records dated to February 2014.  As these may be relevant to his claims, VA has a duty to obtain the additional records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

The Veteran submitted signed authorizations, dated in May 2010 and February 2015, for VA to obtain records of his treatment at Kaiser Permanente from December 1998 to January 2002, at UCLA Medical Center, and from N.A., an audiologist at Health Care Partners.  Id.  While records from UCLA were requested by the RO, others were not.  The Veteran has submitted some of his private medical records.  Efforts must be made to obtain the identified records.

The RO should obtain all medical records regarding the Veteran's treatment at the VAMC in West Los Angeles, dated since February 2014.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records regarding the Veteran's treatment at the VAMC for the conditions at issue since April 2011 and from any additional VA and non-VA medical provider identified by him.  

2. Obtain all records regarding the Veteran's treatment by Kaiser Permanente from December 1998 to January 2002, UCLA Medical Center, and Health Care Partners. 

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After accomplishing the development above, schedule the Veteran for a VA examination by a physician to determine whether any disability manifested by dizziness, headaches, or vertigo is related to a disease or injury in service.  After completion of the examination and review of the record, the examiner should answer the following questions:

a. Is any current disability manifested by vertigo, headaches, dizziness, or vestibular hypofunction (shown at any time since 2009) at least as likely as not due to a disease or injury in active service?

b. If not, is it at least as likely as not (50 percent probability or more) that any current disability manifested by vertigo, headaches, dizziness, or vestibular hypofunction, caused (in whole or in part) by service-connected bilateral hearing loss or tinnitus?

c. If not caused by the hearing disabilities or tinnitus, is it at least as likely as not (50 percent probability or more) that the current disability manifested by vertigo, headaches, and dizziness, or vestibular hypofunction, was aggravated (made worse) by hearing loss or tinnitus? 

d. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of the disorder manifested by vertigo, headaches, and dizziness, or vestibular hypofunction, prior to aggravation?

The examiner should provide reasons for these opinions.  The examiner should discuss the Veteran's reports of history and symptoms. 

The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for headaches, vertigo, and dizziness symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4. If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


